Case 16-03726        Doc 44     Filed 05/09/19     Entered 05/09/19 08:07:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-03726
         John R Fields
         Nadine M Fields
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/08/2016.

         2) The plan was confirmed on 08/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,354.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-03726       Doc 44     Filed 05/09/19    Entered 05/09/19 08:07:41                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $20,400.25
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $20,400.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,855.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,044.26
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,899.26

 Attorney fees paid and disclosed by debtor:               $145.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE      Secured       17,661.00     17,661.00        17,661.00       9,498.85    2,168.57
 CAPITAL ONE AUTO FINANCE      Unsecured            NA         144.40           144.40          14.44        0.00
 CAPITAL ONE BANK USA          Unsecured      1,772.00       1,772.00         1,772.00        234.12         0.00
 COMENITY CAPITAL BANK         Unsecured            NA          86.94            86.94           8.69        0.00
 COMENITY CAPITAL BANK         Unsecured            NA          56.86            56.86           5.69        0.00
 CREST FINANCIAL               Unsecured         182.00      2,012.00         2,012.00        265.82         0.00
 HOMESTAR BANK                 Secured        2,156.65       2,156.65         2,156.65      2,156.65         0.00
 HOMESTAR BANK                 Secured             0.00          0.00             0.00           0.00        0.00
 INTERNAL REVENUE SERVICE      Unsecured      3,062.00       2,324.44         2,324.44        307.10         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         869.00        869.21           869.21        103.08         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA         984.42           984.42        116.74         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         613.00        613.34           613.34          81.03        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         613.00        932.83           932.83        110.63         0.00
 PHEASANT LAKE ESTATES         Unsecured           0.00          0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA         546.75           546.75          72.23        0.00
 QUANTUM3 GROUP                Unsecured            NA         282.49           282.49          28.25        0.00
 QUANTUM3 GROUP                Unsecured            NA         220.43           220.43          22.04        0.00
 QUANTUM3 GROUP                Unsecured            NA         340.62           340.62          34.06        0.00
 QUANTUM3 GROUP                Unsecured            NA         379.72           379.72          37.97        0.00
 QUANTUM3 GROUP                Unsecured         150.00        258.67           258.67          25.87        0.00
 COMMONWEALTH EDISON           Unsecured         525.00           NA               NA            0.00        0.00
 CCS/FIRST NATIONAL BANK       Unsecured         399.00           NA               NA            0.00        0.00
 CCS/FIRST SAVINGS BANK        Unsecured         384.00           NA               NA            0.00        0.00
 BARCLAYS BANK DELAWARE        Unsecured      2,799.00            NA               NA            0.00        0.00
 FIRST THIRD BANK              Unsecured      3,072.00            NA               NA            0.00        0.00
 RODAWOLD VETERINARY SERVICES Unsecured          410.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-03726      Doc 44       Filed 05/09/19    Entered 05/09/19 08:07:41                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 TMOBILE USA                    Unsecured         713.00           NA           NA             0.00        0.00
 THE BRADFORD EXCHANGE          Unsecured          89.00           NA           NA             0.00        0.00
 THERESE M BOGS DDS LTD         Unsecured          61.00           NA           NA             0.00        0.00
 WORLD FINANCIAL CAPITAL BANK   Unsecured         229.00           NA           NA             0.00        0.00
 FRANCISCAN ALLIANCE            Unsecured         478.00           NA           NA             0.00        0.00
 WILL COUNTY TREASURER          Secured           300.00        200.80       200.80         200.80         8.36


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $2,156.65          $2,156.65                  $0.00
       Debt Secured by Vehicle                         $17,661.00          $9,498.85              $2,168.57
       All Other Secured                                  $200.80            $200.80                  $8.36
 TOTAL SECURED:                                        $20,018.45         $11,856.30              $2,176.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $11,825.12           $1,467.76                  $0.00


 Disbursements:

        Expenses of Administration                           $4,899.26
        Disbursements to Creditors                          $15,500.99

 TOTAL DISBURSEMENTS :                                                                       $20,400.25




UST Form 101-13-FR-S (9/1/2009)
Case 16-03726        Doc 44      Filed 05/09/19     Entered 05/09/19 08:07:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
